DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group-I (claims 1-14) in the reply filed on 4/1/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 8-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Boescke; Tim (US Pub: 2009/0261395 A1), herein after Boescke.
Regarding claim 1, Boescke teaches Ferroelectric semiconductor device, in FIG. 2-8, comprising: a memory cell (110, FIG. 2, also, FIG. 7) with a ferroelectric memory layer (112 on FIG. 2, or 707 and 708, FIG. 7) and a first conductive layer (709) disposed on the ferroelectric memory layer; and a semiconductor device connected to the memory cell (Paragraph [0037], [0044]) , wherein the ferroelectric memory layer of the memory cell comprises a mixed crystal (112a) with at least one group Ill nitride (111, 111a and 111b) and at least one non-group Ill element (113).
Regarding claim 2, Boescke teaches Ferroelectric semiconductor device according to claim 1, wherein the memory cell comprises an insulating layer, the ferroelectric memory layer and the first conductive layer that are disposed in that order; or wherein the memory cell comprises a second conductive layer, the ferroelectric memory layer and the first conductive layer that are disposed in that order; or wherein the memory cell comprises an insulating layer, a second conductive layer, the ferroelectric memory layer and the first conductive layer that are disposed in this order (As in FIG. 7) . 
Regarding claim 3, Boescke teaches Ferroelectric semiconductor device according to claim 2, wherein the ferroelectric memory layer comprises a more limited extension parallel to a surface of the first conductive layer than the insulating layer and/or the second conductive layer (See FIG.8, parallel extension is 811, 812, 813 and 814)).
Regarding claim 6, Boescke teaches Ferroelectric semiconductor device according to claim 1, wherein the non- group Ill element comprises a transition metal or Mg (Paragraph [0030]).
Regarding claim 8, Boescke teaches Ferroelectric semiconductor device according to claim 1, wherein the semiconductor device comprises an FeFET (Paragraph [0048]-[0052]) and the memory cell forms at least part of a gate structure of the semiconductor device (Paragraph [0040]).
Regarding claim 9, Boescke teaches Ferroelectric semiconductor device according to claim 8, wherein the FeFET is a planar MOSFET, a FinFET or an HEMT (Paragraph [0048]-[0052]).
Regarding claim 10, Boescke teaches Ferroelectric semiconductor device according to claim 1, wherein the memory cell is configured to control the semiconductor device based on information stored in the memory cell (Paragraph [0048]-[0052]).
Regarding claim 11, Boescke teach Ferroelectric semiconductor device according to claim 10, wherein the memory cell is configured to put the semiconductor device either into an on-state or an off-state, based on information stored in the memory cell (Paragraph [0048]-[0052], FIG. 7A, 7B).
Regarding claim 12, Boescke teaches Ferroelectric semiconductor device according to claim 11, wherein, in the on- state, the semiconductor device comprises a conductivity of more than or equal to an upper threshold, and in the off-state, the same comprises a conductivity of less than or equal to a bottom threshold (this is so evident. Gate on voltage and gate off voltage theory). 
Regarding claim 13, Boescke teaches Ferroelectric semiconductor device according to claim 1, wherein the semiconductor device comprises an FeRAM (Paragraph [0001], [0002], [0022]), and the memory cell forms at least part of a capacitor structure or a gate structure of the semiconductor device (Paragraph [0040]).
Regarding claim 14, Boescke teaches Integrated circuit with a ferroelectric semiconductor device according to claim 1 (ABSTRACT).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 7 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Boescke, in view of ZENG et al. (FP: CN105483629 as in  IDS), herein after ZENG.
Regarding claim 5, Boescke, perhaps, does not explicitly teach Ferroelectric semiconductor device according to claim 1, wherein the group Ill nitride of the mixed crystal of the ferroelectric memory layer comprises AIN, GaN, InN or a combination thereof.
However, ZENG teaches a ferroelectric material containing aluminum nitride and magnesium. ZENG also discloses a molecular formula Alx(AyBi.y)i.xNz in which x is in a range between 0.85-0.95 (Paragraphs [0004] and [0005]).
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Boescke’s Ferroelectric semiconductor device to modify with teachings from ZENG’s device such that the special relationship between the non-group-III elements and the group-III atoms, a ferroelectric property of the ferroelectric memory layer can be ensured. Increasing the content of non-group-III elements within the mixed crystal can reduce a coercive field. This therefore allows  a polarization of the ferroelectric memory layer to be reoriented with a coercive field lower than a breakdown field of the mixed crystal. A mid field in which this reorientation takes place can be labelled a coercive field. Thus, reliable memory storage can for example be achieved with the aid of ferroelectricity. A good degree of scalability can be guaranteed by virtue of the specific structure of the mixed crystal (compound of the group-III elements with the group-III nitrides) and, in addition, long term stability of the stored information can be ensured using the special combination of materials of the mixed crystal.
Regarding claim 4, Boescke teach Ferroelectric semiconductor device according to claim 1, wherein the memory cell comprises a U shape, an O shape, a cylindrical shape or a cuboid shape (memory cell can be of any shape) .

Shape change:
The Applicant has not presented persuasive evidence that the claimed shape is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape).  Also, the applicant has not shown that the claimed shape produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum shape by routine experimentation (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to add the claimed shape to the rest of the claimed invention.
Regarding claim 7, Boescke, perhaps, does not explicitly teach Ferroelectric semiconductor device according to claim 1, wherein the non- group Ill elements occupy 20 to 50 % of the spaces of group Ill atoms of the group Ill nitrides within the mixed crystal
ZENG teaches Ferroelectric semiconductor device according to claim 1, wherein the non- group Ill elements occupy 20 to 50 % of the spaces of group Ill atoms of the group Ill nitrides within the mixed crystal (​The doped aluminum nitride material provided by the present invention has A molecular formula of Al x (AYb1-y) 1-x N z;  ​wherein X represents the molar fraction of Al and is 0.85 to 0.95;  ​y is 0.45 to 0.8; ​The A and B are any one of the following combinations A to C:  ​Composition A is: A represents Cr element; B represents Ta element; ​Composition B: A represents Mg element; B represents Ca element; ​Composition C is: A represents an SC element; B represents a Y element; ​Z represents the molar fraction of nitrogen, `​Specifically, X is 0.87 or 0.95; ​y is 0.5-0.8). 
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Boescke’s Ferroelectric semiconductor device to modify with teachings from ZENG’s device such that the long term stability of the stored information can be ensured using the special combination of materials of the mixed crystal.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828